Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki Pub. No. US 2014/0063542 A1 [Aoki] in view of Shai Pub. No. US 2011/0227822 A1 [Shai].
1.  Aoki discloses an information processing device [Fig. 1] comprising: a controller that controls an instruction to a control target associated with an image displayed at a changed position of a display [Fig. 9D, one of the printers], according to a detection result of a change in each position on the display [where each printer is in a different position], wherein the controller controls notification of a function executable using the control target associated with the image displayed at the changed position [the image of the selected printer is highlighted], and when the display is detected at the changed position [selection detected], the controller controls notification of a linkage function executable using a plurality of the control targets associated with the image displayed at the changed position [Fig. 9E, another printer is selected].  Aoki is silent on the display being deformable and other deformable-related limitations.  However Shai teaches such limitations [¶ 93, for instance, where among other features a display with a bendable corner is taught].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with Shai as required by this claim, since such a modification improves the functionality of the device by increasing usability.  

 	3.  Aoki in view of Shai teaches wherein when the control target associated with the image displayed at the changed position is not controllable, the controller returns the image after the change to an original image and displays the original image [Aoki ¶ 102 when print jobs are complete]. 
4.  Aoki in view of Shai teaches wherein when a plurality of the images associated with the plurality of control targets are displayed at a position corresponding to the specific deformation, the controller controls notification of the linkage function executable using the plurality of control targets [Aoki Fig. 9B where each printer is in a unique position and the controller can cause to print]. 
 	5.  Aoki in view of Shai teaches wherein the controller changes the linkage function according to a mode of change of the display [Aoki Fig. 9D where selection is a mode of change]. 
15.  Aoki in view of Shai teaches wherein the control target is at least one of a device, a function, a file, or software [Aoki Fig. 9D where print is a function for instance]. 
 	16.  Aoki in view of Shai teaches further comprising: the display [Aoki Fig. 9A, U100 for instance].
17.  Aoki discloses an information processing method [Figs. 9A-9G] comprising: controlling an instruction to a control target associated with an image displayed at a changed position of the device [Fig. 9D, one of the printers], according to a detection result of a change in each position on the display [where each printer is in a different position]; controlling notification of a function executable using the control target associated with the image displayed at the changed position [the image of the selected printer is highlighted]; and controlling notification of a linkage function executable using a plurality of 
the control targets associated with the image displayed at the changed position in response to determining that the display is detected at the changed position [when print function is selected].  Aoki is silent on the device being deformable and deformable-related limitations.  However Shai teaches such limitations [¶ 93, for instance, where among other features a display with a bendable corner is taught].  
18.  Aoki discloses a non-transitory computer readable medium storing a program causing a computer to execute information processing [¶ 75], the information processing comprising: controlling an instruction to a control target associated with an image displayed at a changed position of a display [Fig. 9D, one of the printers], according to a detection result of a change in each position on the display [where each printer is in a different position]; controlling notification of a function executable using the control target associated with the image displayed at the changed position [the image of the selected printer is highlighted]; and controlling notification of a linkage function executable using a plurality of the control targets associated with the image displayed at the changed position in response to determining that the display is detected at the changed position [when print function is selected].  Aoki is silent on the device being deformable and deformable-related limitations.  However Shai teaches such limitations [¶ 93, for instance, where among other features a display with a bendable corner is taught].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with Shai as required by this claim, since such a modification improves the functionality of the device by increasing usability.
Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Arguments [12/14/20] are fully considered but not persuasive.  Applicant argues that Aoki does not teach the deformable limitations.  However Shai is relied-upon for those limitations.  As for Shai, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gustavo Polo/Primary Examiner, Art Unit 2694